DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of claims 8-15 in the reply filed on 01/14/2022 is acknowledged.  The traversal is on the grounds that the subject matter of claims 1-15 is sufficiently related that a thorough and complete search for the subject matter of the elected claims (claims 8-15) would necessarily encompass a thorough and complete search for the subject matter of the non-elected claims (claims 1-7), such that search and examination of the entire application could be made without serious burden. This is not found persuasive because search and examination burden is established due to any one of the following reasons: 
⦁ the inventions have acquired a separate status in the art in view of their different classification
⦁ the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁ the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
All three of which apply to the claimed inventions identified in the restriction requirement dated 12/13/2021 of Group I (claims 1-7) directed to a conductive supporting member classified in B32B 15/00 and Group II (claims 8-15) directed to a method for producing a conductive supporting member classified in B22F 3/105. 
It is further noted that a search for Applicant’s elected invention of a method for a producing a conductive supporting member including specific process limitations such as using a Cu-Zr master alloy or a powder of Cu and ZrH2, a holding temperature lower than a eutectic point, applying a particular pressure, and performing spark plasma sintering cannot fully appreciate the searchable areas for the product claims that are not limited as such. The claims to the conductive supporting member do not even necessarily require formation of the member by a powder metallurgy technique, such that any search for the product claims would have far greater breadth than a search of the process claims. Therefore, the examination of the elected claims would not encompass a thorough and complete examination of the non-elected claims. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/14/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the terms “conductive” and “higher conductivity” render the claim indefinite as it is unclear what conductive property of the materials is intended to be limited (thermal, electrical, etc.). For examination purposes, the claim language will be interpreted as referring to electrical conductivity as is most consistent with the instant specification [0013, 0017]. 
In claim 8, the language of “the raw material powder being prepared using a powder of Cu and a Cu-Zr master alloy or a powder of Cu and ZrH2” is unclear as to whether it refers to a raw material for the inner portion or a raw material for the outer portion as set forth earlier in the claim. For examination purposes, the aforementioned raw material powder will be interpreted as referring to the raw material for the outer portion as is most consistent with the instant specification [0016]. 
In claim 8, it is unclear whether the language in parentheses of “(x is atomic% of Zr and 0.5 ≤ x ≤ 16.7 is satisfied)” constitutes required limitations of the claim or optional/exemplary language. If the limitations are intended to be required, the parentheses are suggested to be removed. For examination purposes, the parenthetical language will be read into the claims. 
In claim 8, the language of “a mixed powder” is unclear as to what powder mixture is intended to be limited and could refer to any mixed powder. 
In claim 8, the language of “a particular temperature lower than a eutectic point” renders the claim indefinite as it is unclear what eutectic point is intended to be used to determine a range for the earlier recited holding temperature, as any eutectic temperature could read on the unspecifed “eutectic point.” 
In claim 9, the language of “a Cu-Zr master alloy having a Cu content of 50 mass% is used” is unclear as to how the master alloy is intended to be used, as the language does not require the recited alloy to be incorporated into the conductive supporting manner or used in any manner. 
In claim 11, the language of “the particular temperature being lower than a eutectic point by 400ºC to 5ºC” renders the claim indefinite as it is unclear what eutectic point is intended to be used to determine a range for the earlier recited particular temperature, as any eutectic temperature could read on the unspecified “eutectic point.”
In claim 14, the language of “a raw material for a working layer that is softer than the outer portion is arranged on an outer peripheral surface of the outer portion” renders the claim indefinite as it is unclear in what regard the working layer is intended to be “softer” than the outer portion. 
Claims 9-15 are rejected by virtue of their dependency on claim 8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-15 are rejected under 35 U.S.C. 103 as being obvious over Swank, Brian E. (US 2017/0225232, hereinafter referred to as "Swank") in view of Goto et al. (WO 2016/189929 A1, hereinafter referred to as "Goto"). US 2017/0130299 is being relied upon as the English-language translation of Goto. 
The applied reference WO 2016/189929 A1 has at least one common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claim 8, Swank teaches a method of manufacturing a composite material for a welding electrode having a core-shell structure, wherein the core may be made solely from dispersion strengthened copper and the shell may be made solely of a CuZr alloy, and the structure is assembled by layering sub-assemblies composed of the powdered materials for each portion relative to one another within an aperture of a shell followed by sealing the shell in the form a billet, heating, and hot extruding to form a rod-shaped composite structure [0013-0015]. 
Swank teaches forming an electrode structure with a Cu containing inner core portion surrounded by a CuZr outer shell portion from powdered materials; however, Swank does not teach the CuZr outer portion being formed from a powder of Cu and Cu-Zr master alloy or ZrH2 and having a particular atomic% of Zr of 0.5-16.7 and the composite structure being formed by spark plasma sintering as claimed. 
Goto teaches a method of manufacturing a copper alloy, particularly a binary Cu-Zr alloy, by mixing a copper powder and one of a Cu-Zr master alloy powder or ZrH2 powder such that an alloy composition is Cu-Zr with 0.5-8.6 atomic% Zr, and subjecting the powder mixture to a spark plasma sintering by holding the powder mixture at a temperature lower than eutectic temperature while the powder mixture is pressurized at a pressure [0009-0011]. Goto teaches the Cu-Zr alloy manufactured achieves increased mechanical strength and increased electrical conductivity while being fabricated through a simplified process [0006-0007]. 
It would have been obvious to one of ordinary skill in the art to modify the composite material manufacturing method of Swank and adapted the Cu-Zr alloy manufacturing steps as taught by Goto to produce the CuZr outer shell portion of the electrode in Swank in order obtain improved mechanical strength and electrical conductivity in the outer shell portion through a simplified process. 
Goto teaches the Cu-Zr alloy having an electrical conductivity of 20% IACS or more [0061], and Swank teaches the dispersion strengthened copper used in the core portion having an electrically conductivity near that of pure copper of 83% IACS [0003, 0046], such that a composite electrode manufactured in the combined method of Swank in view of Goto would render obvious an inner portion having a higher conductivity than outer portion as claimed. 
Regarding claim 9, Goto teaches using a Cu-Zr master alloy with a Cu content of 50 mass% when forming the copper alloy powder mixture as it is relatively stable and easy to handle even in air [0016]. 
Regarding claim 10-13, Goto teaches that in the spark plasma sintering process, the powder mixture is inserted into a graphite die and subjected to spark plasma sintering in a vacuum, at a temperature 400ºC to 5ºC lower than a eutectic temperature, under a pressure of 60 MPa or less, for a holding time of 5-100 minutes [0051]. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claim 14, Swank teaches that a layer of un-compacted copper alloy powder may be added to the shell portion to compensate for surface irregularities or air gaps from machining [0039], such that it would have been obvious to one of ordinary skill in the art to add a layer of un-compacted alloy powder on to the shell portion of the composite electrode of Swank in view of Goto to compensate for surface irregularities. The un-compacted powder is seen to render obvious the softer working layer as claimed. 
Regarding claim 15, Swank teaches a configuration of the composite electrode wherein the core-shell structure (Fig. 12 – elements 205 and 210) extends between an end portion (Fig. 12 – element 204) and a tip portion (Fig. 12 – element 203), rendering obvious a shank interposed between a tip electrode and tip holder as claimed. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736